IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bret Cooney (deceased) -                 :
Amanda Serrano,                          :
                           Petitioner    :
                                         :
               v.                        :
                                         :
Workers' Compensation Appeal             :
Board (Patterson UTI, Inc.),             :
                         Respondent      :          No. 1681 C.D. 2013



                                        ORDER


             NOW, August 1, 2014, having considered petitioner’s application for

reargument, rehearing, or rehearing en banc, the application is denied.



                                             BY THE COURT:




                                             DAN PELLEGRINI,
                                             President Judge